Filed 2/9/22 In re L.G. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 In re L.G., a Person Coming                                     B312524
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                              (Los Angeles County
 DEPARTMENT OF CHILDREN                                          Super. Ct.
 AND FAMILY SERVICES,                                            No. 21CCJP00008A)

           Plaintiff and Respondent,

           v.

 L.T.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Stephen C. Marpet, Judge Pro Tempore.
Affirmed.
      Elizabeth C. Alexander, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Tracey Dodds, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                       ——————————
      L.T. (mother) appeals from the order in the dependency
case of her child, L.G. Mother contends that substantial evidence
did not support the juvenile court’s findings that the presence of
weapons, ammunition, and illicit drugs in various locations
throughout the home where she and L.G. previously resided and
her use of marijuana put L.G. at substantial risk of serious
physical harm as described by Welfare and Institutions Code1
section 300, subdivision (b).2 We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       Mother and father are the parents of L.G. (born 2017).
Father has been incarcerated since before L.G. was born and is
not a party to this appeal.
       A.    Background
       On April 17, 2020, officers of the Los Angeles Police
Department armed with a search warrant arrived at the
residence of the maternal grandmother, with whom mother and
L.G. lived, and verbally announced themselves before forcing
entry. According to the police report, law enforcement made
contact with six individuals in the living room, including mother.

      1 Allfurther statutory references are to the Welfare and
Institutions Code.
      2 Mother appealed the jurisdiction/disposition order but
addresses only jurisdictional issues on appeal. Mother therefore
waives any challenge to the dispositional order made by the
juvenile court.




                                2
Officers also came across L.G. in the rear bedroom. During the
search of the home, officers seized two loaded handguns, a semi-
automatic rifle, a large amount of live ammunition, $247, a
bulletproof vest, and a large amount of pills resembling
oxycodone, codeine, promethazine syrup, and methamphetamine.
The drugs and weapons were located in or on various cabinets,
closets, dressers and nightstands in the living room and the front
and rear bedroom. Officers also located a black backpack in the
front bedroom containing a loaded firearm, a large amount of
pills resembling ecstasy, oxycodone, hydrocodone, and a large
amount of US currency ($1,478). Mother was arrested and
charged with conspiracy to sell narcotics.3
       Prior to service of the search warrant, two plain clothes
officers had observed mother meeting with multiple individuals
in front of the residence. During these interactions, mother was
seen handing the individuals an unknown object and in exchange
was handed an unknown amount of US currency, at which time
the mother would reenter the residence. In her written
statement to the police, mother stated that the drugs were not
hers but that the maternal uncle had asked her to sell drugs to
whomever came to the residence. According to her statement,
mother sold narcotics to four or five individuals that day.
       On November 13, 2020, approximately seven months after
the police raid on the maternal grandmother’s home, the Los
Angeles County Department of Children and Family Services
(DCFS) received an emergency response referral alleging general


      3 The
          record contains conflicting evidence regarding
whether any of the weapons located in the maternal
grandmother’s home were registered to mother.




                                3
neglect based on mother’s arrest in April 2020.4 The referral
noted that mother was not in custody and was presumably
residing at the maternal grandmother’s house.
      A children’s social worker (CSW) interviewed mother on
November 23, 2020. Mother denied that she had been selling
drugs and claimed that she had no knowledge of the guns and
narcotics found in the residence. She stated that, on the day of
the incident, maternal uncle had informed her that a friend of his
would come to the residence to drop off $80, and that when she
went inside after taking the money, she heard the police outside
demanding entry. She further stated that she informed police
that the backpack containing drugs belonged to maternal uncle
and that she knew he sold marijuana. Mother had also told
police that the maternal uncle did not live in the home but at
times left his belongings there. Mother expressed to the CSW
that she was willing to move out of the maternal grandmother’s
house if necessary.
      Mother also denied using illegal drugs but informed the
CSW that she smoked “a dime” of marijuana outside the home
after work to help her sleep. On December 2, 2020, the CSW
reviewed mother’s and maternal grandmother’s drug test, and
they both tested positive for high levels of marijuana.
      The CSW also examined L.G. and found her to be healthy
and developmentally on target.
      B.     Petition and detention
      On December 30, 2020, DCFS requested a warrant for the
removal of L.G. from mother, which was granted the same day,


      4The record contains no explanation for the delay between
mother’s arrest and the referral of the matter to DCFS.




                                4
and L.G. was placed with the maternal great-aunt. On
January 4, 2021, DCFS filed a section 300, subdivision (b)
petition regarding L.G. The petition alleged that mother created
a detrimental and endangering home environment because illicit
drugs, paraphernalia, and loaded guns were found in the child’s
home, within access of the child (count b-1), and that mother was
an abuser of marijuana, which rendered her incapable of
providing regular care to L.G. (count b-3).5
      At the detention hearing, the juvenile court expressed
concern about the delay between mother’s arrest in April 2020
and DCFS’s actions with respect to L.G. The court nevertheless
found that a prima facie case existed and showed that L.G. fell
within the description of section 300. The court released L.G. to
her mother and ordered that mother’s “marijuana levels are to go
down and out” and that mother move out of maternal
grandmother’s home and in with maternal great-aunt. The court
ordered that mother drug test for DCFS on a weekly basis.
      C.    Jurisdiction and disposition
      DCFS interviewed mother again on January 27, 2021.
Mother, who was living with the maternal aunt, maintained that
she had no knowledge of maternal uncle’s activities in the
maternal grandmother’s home and had nothing to do with the
weapons and drugs recovered by police officers there. She
asserted that they had only been found “in the front” and were


      5 Count  b-2, which is not at issue on appeal, concerned
father and alleged that his extensive criminal history endangered
L.G.’s health and safety and placed her at risk of serious physical
harm, damage, and danger. The juvenile court ultimately
dismissed this count.




                                 5
thus inaccessible to L.G. Mother claimed that she wanted
nothing more to do with the maternal grandmother’s home and
that the family was selling the home because of the issues they
had experienced with the police there.6
       Mother also disclosed to the CSW that she had previously
smoked marijuana early in the morning to help her appetite and
at night after work, but did so outside, when L.G. was asleep, and
that L.G. was not exposed to her marijuana use. Mother reported
that, since she stopped smoking marijuana, she had a shorter
temper with customers at her place of work, but that she
probably would not return to using it after the case was resolved
as she did not feel like she needed it.
       DCFS subsequently interviewed the maternal great-aunt
and the paternal grandmother. The maternal great-aunt stated
that the maternal uncle frequently caused trouble in the home
where mother and L.G. previously resided but denied that
mother was directly involved. The maternal great-aunt also
informed the CSW that she had only ever seen mother smoke
marijuana outside the home and without L.G. present, and
denied that mother had smoked marijuana since moving in with
her. The paternal grandmother similarly reported that she
believed that mother used to smoke marijuana and saw mother
do so outside, but had never observed mother smoking with L.G.
present.
       Mother did not appear for her first drug test because she
was not provided with the information to call in daily, and was
unable to provide a sufficient sample at the second test. She


      6 DCFS  was unable to confirm or refute whether the house
had been listed for sale or was sold.




                                6
tested negative for all substances in the nine subsequent drug
tests in the record.
       On February 17, 2021, DCFS filed the
jurisdiction/disposition report with the court. DCFS
recommended that mother continue with weekly, random drug
testing. DCFS also recommended that mother participate in
parenting classes and individual counseling to explore case issues
and any unresolved trauma stemming from the April 2020
incident.
       At the jurisdiction and disposition hearing on April 26,
2021, L.G.’s counsel asked the court to sustain the petition based
on the presence of drug paraphernalia in the maternal
grandmother’s home and mother’s prior use of marijuana.
Mother’s counsel urged the court to dismiss the counts against
mother on the grounds that she had moved out of the maternal
grandmother’s home and DCFS had not shown her present home
to be a detrimental environment, and because mother’s drug tests
were negative for all substances. Counsel for DCFS submitted on
the record.
       The juvenile court sustained the allegations against mother
and, consistent with DCFS’s recommendations, the court ordered
that L.G. be placed with mother under DCFS supervision; that
mother attend and complete a parenting class; that mother
participate in weekly, random drug testing; and ordered family
preservation services for mother. Mother timely appealed.
                           DISCUSSION
       Mother contends the court’s jurisdictional findings based on
her conduct were not supported by substantial evidence because
there was no evidence that (1) L.G. remained at significant risk of
harm arising from the presence of illegal drugs and loaded guns




                                7
in the home after mother and L.G. moved in with maternal great-
aunt, or (2) mother currently abused marijuana. For the reasons
that follow, the contentions are without merit.
I.     Standard of review
       The juvenile court made the decision that is the subject of
this appeal under Section 300. “Section 300, subdivision (b),
allows a child to be adjudged a dependent of the juvenile court
when ‘[t]he child has suffered, or there is a substantial risk that
the child will suffer, serious physical harm or illness, as a result
of the failure or inability of his or her parent or guardian to
adequately supervise or protect the child . . . or by the inability of
the parent or guardian to provide regular care for the child due to
the parent’s or guardian’s . . . substance abuse.’ ” (In re
Christopher R. (2014) 225 Cal.App.4th 1210, 1215.)
       “Although section 300 generally requires proof the child is
subject to the defined risk of harm at the time of the jurisdiction
hearing [citations], the court need not wait until a child is
seriously abused or injured to assume jurisdiction and take steps
necessary to protect the child.” (In re Christopher R., supra,
225 Cal.App.4th at pp. 1215–1216.) “The court may consider past
events in deciding whether a child currently needs the court’s
protection.” (Id. at p. 1216.) “A parent’s ‘ “[p]ast conduct may be
probative of current conditions” if there is reason to believe that
the conduct will continue.’ ” (Ibid.)
       We review a juvenile court’s jurisdictional findings for
substantial evidence. “ ‘In reviewing a challenge to the
sufficiency of the evidence supporting the jurisdictional findings
and disposition, we determine if substantial evidence,
contradicted or uncontradicted, supports them. “In making this
determination, we draw all reasonable inferences from the




                                  8
evidence to support the findings and orders of the dependency
court; we review the record in the light most favorable to the
court’s determinations.” ’ ” (In re I.J. (2013) 56 Cal.4th 766, 773.)
“ ‘ “We do not reweigh the evidence or exercise independent
judgment, but merely determine if there are sufficient facts to
support the findings of the trial court.” ’ ” (Ibid.)
II.    Substantial evidence concerning the presence of
       illicit drugs and weapons in the home supported
       jurisdiction
       The juvenile court’s jurisdictional findings with respect to
count b-1 were supported by substantial evidence. There can be
no real doubt that a child is at risk of serious harm in a home
where multiple loaded firearms and narcotics are present in
various cabinets, closets, dressers, nightstands, and backpacks.
(See In re Yolanda L. (2017) 7 Cal.App.5th 987, 995 [child with
access to loaded gun “is at substantial risk of serious physical
harm.”]; In re Rocco M. (1991) 1 Cal.App.4th 814, 825
[substantial risk of harm existed when child was in an
environment allowing access to drugs] disapproved on another
ground in In re R.T. (2017) 3 Cal.5th 622, 629–630.) The
presence of loaded weapons and drugs within L.G.’s access
created the danger that she might accidentally discharge a
firearm or ingest narcotics.
       Moreover, though mother subsequently denied that she
sold drugs or had any knowledge of the drugs and weapons in the
home, mother acknowledged in a written statement to police that
she sold narcotics to multiple individuals in front of the maternal
grandmother’s home, and two police officers observed mother
engaging in these activities. As courts have recognized in other
contexts, the “drug trade is fraught with danger.” (People v.




                                  9
Duarte (2007) 147 Cal.App.4th 1231, 1237.) There was a
possibility that individuals purchasing drugs from the maternal
grandmother’s home might attempt to take them by force,
subjecting L.G. to the risk of injury. Thus, the evidence
supporting that drugs were sold from the residence where L.G.
lived bolsters the finding that there was a substantial risk of
harm to her under section 300, subdivision (b). (See, e.g., In re
Yolanda L., supra, 7 Cal.App.5th at p. 994 [substantial risk to
children existed where juvenile court could reasonably conclude
that father’s drug trafficking activities sometimes took place in
the family home].)
      Mother argues that the evidence was insufficient to support
jurisdiction because she had left the maternal grandmother’s
home and moved in with the maternal great-aunt prior to the
jurisdiction and disposition hearing. Mother asserts that the
police raid at the home where L.G. resided, “was, for the intent of
removal by the Department and the juvenile court, nine months
old.”
      However, as other courts have stated, “[o]ne cannot correct
a problem one fails to acknowledge.” (In re Gabriel K. (2012)
203 Cal.App.4th 188, 197.) Although mother expressed
willingness to leave maternal grandmother’s home before it was
ordered by the court as a condition of L.G.’s release and later
disclaimed any desire to return there, the evidence in the record
supports that mother failed to acknowledge the risks posed to
L.G. by their previous living situation. For more than eight
months after the police raid, mother remained in the same home
where the maternal uncle was known to leave his belongings,
including narcotics and firearms. Mother moved in with the
maternal great-aunt only after the juvenile court made residence




                                10
in a DCFS-approved home a condition for L.G.’s release to
mother. Without DCFS intervention, it is possible that mother
might return to the maternal grandmother’s home.
       Further, in her interviews with DCFS, mother appeared to
discount that the presence of drugs and weapons in the home
subjected L.G. to risk of harm. Mother contended that L.G. had
not been in danger because the drugs and guns purportedly did
not belong to mother and were inaccessible to L.G. because they
were found “in the front” of the residence. Mother did not,
however, dispute at the jurisdiction and disposition hearing or on
appeal that the weapons and drugs were within access of the
child, as DCFS alleged. Moreover, the police property report
stated that certain narcotics, a handgun, a rifle, and ammunition
were located in the rear bedroom, where it appears L.G. was at
the time of the police raid. The absence in the record of any
recognition by mother that access to narcotics and loaded
firearms is dangerous for a young child provides support for the
potential of future harm. (See In re Yolanda L., supra,
7 Cal.App.5th at p. 996 [“father’s lack of insight into the danger
posed by the loaded gun in the home provided support for the
potential of future risk”].)
       The circumstances here are therefore distinguishable from
those present in In re Ma.V. (2021) 64 Cal.App.5th 11, on which
mother relies for the proposition that “stale” evidence cannot
support jurisdiction. There, the jurisdictional hearing took place
10 months after the three children, aged 10 to 16, were detained
from mother, and the Fourth District found that “the juvenile
court’s jurisdictional rulings focused on old issues that were
resolved by the time of the jurisdictional hearing.” (Id. at p. 21.)
Mother’s abusive boyfriend had left the family home, mother had




                                 11
broken up with him and had no contact with him for 10 months,
and mother had not resumed any new romantic relationship. (Id.
at p. 22.) Moreover, a social worker had testified that mother’s
use of marijuana was no longer a concern to social services, and
the juvenile court had found this testimony credible. (Id. at
p. 23.) Finally, with respect to the claim that mother had failed
to obtain mental health services for her eldest child, the court
noted that social services had not placed the child in individual
therapy, the child had not suffered any mental breakdowns
during the 10-month period, and the child testified that the
mother had taken her to the hospital when she had thoughts of
self-harm in the past. (Ibid.)
       Unlike here, In re Ma.V., supra, 64 Cal.App.5th 11 did not
involve a child of tender years with access to loaded guns and
narcotics, nor did social services argue that the mother failed to
acknowledge the risks present in the family home. In fact, the
juvenile court in Ma.V., at page 20, “conceded . . . Mother had
evolved and recognized and verbalized that she was a victim of
domestic violence.” There was no such recognition and
verbalization by mother in this case. Although mother left the
maternal grandmother’s home, she continued to deny any
knowledge of the drugs in the home, notwithstanding her own
written statement to the contrary, and to minimize the risks that
access to drugs and loaded firearms posed to L.G. Thus, the
juvenile court could reasonably conclude that the risks present at
the time of the police raid had not been resolved, even if no
further incidents had taken place.
       Substantial evidence therefore supported the juvenile
court’s jurisdictional finding with respect to count b-1.




                               12
III.  The court need not reach the alternative ground for
      jurisdiction
      Because we have concluded that the evidence put forward
in support of count b-1 provided a basis for jurisdiction under
section 300, subdivision (b), we need not consider whether
mother’s marijuana use provided an alternative basis for
jurisdiction. “[A]n appellate court may decline to address the
evidentiary support for any remaining jurisdictional findings
once a single finding has been found to be supported by the
evidence.” (In re I.A. (2011) 201 Cal.App.4th 1484, 1492.) We
therefore do not address mother’s challenge to the juvenile court’s
finding as to count b-3 of the petition.
                          DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.



                                     LIPNER, J.*

We concur:



             EDMON, P. J.            LAVIN, J.




       *
       Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                13